           Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 1 of 11




10/21/20
       Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 2 of 11




10/21/20




10/21/20
      Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 3 of 11




Paul Hollowell


Trans Union, LLC, et al.




 10/21/20
         Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 4 of 11




                               Party Information Attachment
Plaintiff:
Paul Hollowell, 108 Avon Rd. Narberth, PA 19072

                                      Represented by:

                                 The Kim Law Firm, LLC
                                    Richard Kim, Esquire
                                1635 Market St., Suite 1600
                                   Philadelphia, PA 19103
                                      Ph. 855-996-6342
                                      Fax 855-235-5855
                             Email: rkim@thekimlawfirmllc.com

Defendants:

Trans Union, LLC: 1510 Chester Pike, Crum Lynn, PA 19022.

Experian Information Solutions, Inc.: 29 Broadway 6th Floor New York, NY 10009 with the
following registered agent for service: Corporation Trust Company, 820 Bear Tavern Rd., West
Trenton NJ 08628.

Equifax Information Services LLC: 1550 Peachtree St NE, Atlanta, Georgia 30309 with the
following registered agent for service: Corporation Trust Company, 820 Bear Tavern Rd., West
Trenton NJ 08628.

Ocwen Loan Servicing, LLC: 1661 Worthington Rd STE 100. West Palm Beach, FL 33409.
             Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 5 of 11




                        IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
 Paul Hollowell,                                  :
                                                  :
                          Plaintiff,              :   Civil Action No.
                                                  :
                   v.                             :
                                                  :
 Trans Union, LLC, Experian Information           :
 Solutions, Inc., Equifax Information Services    :
 LLC and Ocwen Loan Servicing, LLC                :
                                                  :
                          Defendants.             :
                                                  :

                               COMPLAINT AND JURY DEMAND

                                        Preliminary Statement
        1.       This is an action for damages brought by an individual consumer against the

Defendants (named below) for violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq. (the “FCRA”).

                                        Jurisdiction and Venue
        2.       Jurisdiction of this Court arises under 15 U.S.C. § 1681p, and 28 U.S.C. §1331,
1337.

        3.       Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).

                                               Parties

        4.       Plaintiff Paul Hollowell is an adult individual who resides in Narberth, PA.

        5.       Defendant Trans Union, LLC (“TU”) is a business entity that regularly conducts

business in the Eastern District of Pennsylvania, which has a principal place of business located at

1510 Chester Pike, Crum Lynne, Pennsylvania 19022.

        6.       Defendant Experian Information Solutions, Inc (“EX”) is a business entity that
            Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 6 of 11




regularly conducts business in the Eastern District of Pennsylvania, with a principal place of

business located at 29 Broadway 6th Floor New York, NY 10009 with the following registered

agent for service: Corporation Trust Company, 820 Bear Tavern Rd., West Trenton NJ 08628.

       7.       Defendant Equifax Information Services LLC (“EQ”) is a business entity that

regularly conducts business in the Eastern District of Pennsylvania, with a principal place of

business located at 1550 Peachtree St NE, Atlanta, Georgia 30309 with the following registered

agent for service: Corporation Trust Company, 820 Bear Tavern Rd., West Trenton NJ 08628.

       8.       Defendant Ocwen Loan Servicing, LLC (“Ocwen”) is a business entity that

regularly conducts business in the Eastern District of Pennsylvania with a principal place of

business located at 1661 Worthington Rd STE 100. West Palm Beach, FL 33409.

                                               Facts

       9.       Defendants have repeatedly reported derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s credit history to third parties (hereafter the

“inaccurate information”).

       10.      The inaccurate trade line is reported by Ocwen through the credit reporting

Defendants TU, EX and EQ.         The trade line is inaccurate because, among other reasons,

Defendants are reporting the tradeline with incomplete, false and misleading information by failing

to note or reflect in any meaningful way: i) that a repayment plan was entered into to satisfy the

debt; ii) that Plaintiff continues to make repeated payments on the debt which Ocwen has been

receiving, which the Defendants have failed to include within Plaintiff’s credit report; and iii) by

continuing to report a past due amount despite a repayment plan being entered which Plaintiff has

adhered to.

       11.      The inaccurate information has repeatedly appeared on Plaintiff’s consumer reports
         Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 7 of 11




provided by TU, EX and EQ. Plaintiff disputed some of the inaccurate information with TU, EX

and EQ. Despite disputing the information, Defendants continue to include the Ocwen trade line

in Plaintiff’s credit profile resulting in the continued reporting of inaccurate information through

the issuance of incomplete, false and misleading inaccurate credit information and consumer credit

reports that they have disseminated to various persons and credit grantors, both known and

unknown.

       12.     Defendants either did not engage in any investigation when they were informed of

the inaccurate reporting, or (alternatively) did not engage in a reasonable investigation, as such an

investigation would have revealed that the inaccurate information was false.

       13.     Defendants also failed to institute or adhere to policies and procedures that could

have prevented the reporting of the inaccurate information.

       14.     Defendants knew or should have known that its actions violated the FCRA.

Additionally, Defendants could have taken the steps necessary to bring their agents’ actions within

compliance of the statutes, but neglected to do so and failed to adequately review those actions to

insure compliance with said laws.

       15.     Plaintiff’s credit report and file have been obtained from TU, EX and EQ and have

been reviewed by prospective and existing credit grantors and extenders of credit, and the

inaccurate information has been a substantial factor in precluding Plaintiff from receiving credit

offers and opportunities, known and unknown. Plaintiff’s credit reports have been obtained from

TU, EX and EQ by such third parties. Plaintiff has also suffered increased interest rates, reduced

opportunities for financing, and increased insurance premiums as a substantial result of Defendants

reporting of the inaccurate information.

       16.     Because of Defendants’ conduct, Plaintiff has suffered actual damages in the form
            Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 8 of 11




of credit denial or loss of credit opportunity, credit score reduction, informational harm, privacy

harm, credit defamation and emotional distress, including, but not limited to, anxiety, frustration,

embarrassment, and humiliation.

       17.      At all times pertinent hereto, Defendants were acting by and through their agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

       18.      At all times pertinent hereto, the conduct of the Defendants, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of Plaintiff.

                              Count One – Violations of the FCRA
                                    Plaintiff v. TU, EX and EQ

       19.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       20.      At all times pertinent hereto, TU, EX and EQ are each a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       21.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       22.      At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       23.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants are liable to

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. § 1681e(b) and 15 U.S.C. §

1681i(a).

       24.      The conduct of Defendants was a direct and proximate cause, as well as a
         Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 9 of 11




substantial factor, in bringing about the actual damages and harm to Plaintiff that are outlined more

fully above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual

and punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such

further relief, as may be permitted by law.

                               Count Two – Violations of the FCRA
                                       Plaintiff v. Ocwen

       25.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       26.       At all times pertinent hereto, Ocwen was a “person” as that term is defined by 15

U.S.C. § 1681a(b).

       27.       At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       28.       Ocwen violated Sections 1681n and 1681o of the FCRA by engaging in the

following conduct:

             a. willfully and negligently failing to conduct a reasonable investigation of the

                 inaccurate information that Plaintiff disputed;

             b. willfully and negligently failing to review all relevant information concerning

                 Plaintiff’s inaccurately reported trade lines;

             c. willfully and negligently failing to report the results of investigations to the relevant

                 consumer reporting agencies;

             d. willfully and negligently failing to report the accurate status of the inaccurate

                 information to all credit reporting agencies;

             e. willfully and negligently failing to provide all credit reporting agencies with the

                 factual information and evidence that Plaintiff provided to Ocwen;
        Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 10 of 11




             f. willfully and negligently continuing to furnish and disseminate inaccurate,

                unlawful and derogatory credit account and other information concerning Plaintiff

                to credit reporting agencies and other entities; and

             g. willfully and negligently failing to comply with the requirements imposed on

                furnishers of information pursuant to 15 U.S.C. §1681s-2(b).

       29.      The conduct of Ocwen was a direct and proximate cause, as well as a substantial

factor in bringing about the serious injuries, actual damages and harm to Plaintiff that are outlined

more fully above. As a result, Defendants are liable to Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorneys’ fees and the costs of litigation, as well as

such further relief, as may be permitted by law.

                                     JURY TRIAL DEMAND

       30.      Plaintiff demands trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

               WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

the Defendant, based on the following requested relief:

                a.     Actual damages;

                b.     Statutory damages;

                c.     Punitive damages;

                d.     Costs and reasonable attorneys’ fees; and

                e.     Such other relief as may be necessary, just and proper.
         Case 2:20-cv-05262-CMR Document 1 Filed 10/21/20 Page 11 of 11




                                     THE KIM LAW FIRM, LLC


                                     /s/ Richard H. Kim
                                     Richard Kim, Esquire
                                     Attorney I.D. No. PA: 202618
                                     1635 Market St., Suite 1600
                                     Philadelphia, PA 19103
                                     Ph. 855-996-6342/Fax 855-235-5855
                                     rkim@thekimlawfirmllc.com

                                     Attorneys for Plaintiff Paul Hollowell


Dated:   October 21, 2020
